Citation Nr: 1000878	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  06-04 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.  

2.  Entitlement to service connection for a lumbar spine 
disability.   
 
3.  Entitlement to service connection for a psychiatric 
disorder, to include as secondary to cervical spine and 
lumbar spine disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel

INTRODUCTION


The Veteran had verified active service from June 1951 to 
June 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 RO rating decision that 
determined that new and material evidence had not been 
received to reopen claims for entitlement to service 
connection for a cervical spine disability and for a lumbar 
spine disability.  By this decision, the RO also denied 
service connection for a psychiatric disorder, to include as 
secondary to cervical spine and lumbar spine disabilities.  

In an April 2009 decision, the Board reopened the Veteran's 
claims for entitlement to service connection for a cervical 
spine disability and for entitlement to service connection 
for a lumbar spine disability, and remanded the claims, as 
well as the claim for entitlement to service connection for a 
psychiatric disorder, to include as secondary to cervical 
spine and lumbar spine disability, for further development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claims.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

This case was previously remanded by the Board in February 
2009, partly to schedule the Veteran for a VA examination to 
determine the nature and likely etiology of his claimed 
disabilities involving the cervical spine and lumbar spine.  
In the 2009 remand, the Board pointed out that the Veteran's 
service treatment records included entries dated in 1951 and 
1953 that mention pain in the low back and neck.  The Board 
also pointed out that there was also some indication that the 
Veteran had treatment by a private physician prior to 
service.  The Board requested that, following a review of the 
Veteran's claims file, the examiner should express an opinion 
as to whether it was as likely as not (50 percent or greater 
probability) that any diagnosed cervical spine and lumbar 
spine disabilities were etiologically related to his periods 
of service.  If the examiner found that any diagnosed lumbar 
spine disability existed prior to service, the examiner was 
also requested to comment on whether any such pre-service 
condition was permanently aggravated by service.  

Pursuant to the remand requests, the Veteran was afforded a 
VA spine examination in April 2009.  The examiner noted that 
he "reviewed the available evidence."  As to the Veteran's 
medical history, the examiner referred to his service 
treatment records and to post-service treatment for cervical 
spine problems.  The Board finds it pertinent that the 
examiner did not refer to any post-service treatment for 
lumbar spine problems.  The diagnoses were postsurgical 
changes of the cervical spine; degenerative disk disease of 
the cervical spine; and degenerative disk disease of the 
lumbar spine.  The examiner commented that it was his opinion 
that "it was [was] less likely as not that [the Veteran's] 
cervical spine disability [was] etiologically related to 
[his] period of service."  The examiner indicated that his 
rationale for this opinion was that the Veteran's service 
treatment records did not mention any cervical spine 
complaints and that the first mention of the cervical spine 
in the post-military records was in 1964, some nine years 
after his discharge.  

As to the Veteran's lumbar spine, the examiner remarked that 
it was his opinion that "it [was] less likely as not that 
the lumbar spine disability [was] etiologically related to 
the Veteran's period of service."  The examiner stated that 
the rationale was that the Veteran's service treatment 
records showed one visit for the low back.  The examiner also 
reported that they did not have post-military records for the 
Veteran's low back.  The examiner further noted that there 
was a normal spine examination at the time of the Veteran's 
presumed discharge in June 1950.  Additionally, the examiner 
indicated that it was his opinion that "it [was] less likely 
as not that the Veteran's spinal lumbar condition was 
permanently worsened by the service."  The examiner remarked 
that they did not have post-military records for the 
Veteran's low back that allowed them to state that such 
aggravation had occurred without resorting to mere 
speculation.  

The Board observes that in providing his rationale for his 
opinion, as to the Veteran's lumbar spine disability, the 
examiner stated that they did not have post-military records 
for his low back.  Additionally, the Board notes that in 
referring to the Veteran's medical history, the examiner 
solely referred to the Veteran's post-service treatment for 
cervical spine problems and did not refer to any post-service 
treatment for lumbar spine problems.  The Board observes, 
however, that the Veteran was treated for lumbar spine 
problems, as well as for cervical spine problems, on numerous 
occasions subsequent to his periods of service.  The Board 
further notes that the VA examiner did not refer to the 
Veteran's complaint of neck pain during service in June 1953.  
The Board notes, therefore, that it is unclear whether the 
examiner actually reviewed the Veteran's entire claims file.  

As discussed in the February 2009 remand, the Veteran's 
service treatment records show treatment for neck and low 
back complaints.  An October 1951 treatment entry noted that 
the Veteran complained of pain in his low back.  He stated 
that he had been treated by a private physician prior to 
enlistment.  It was reported that there was no clinical 
evidence of organic disease.  A June 1953 treatment entry 
noted that the Veteran was seen for a sore deltoid in the arm 
and neck.  A diagnosis was not provided at that time.  
Additionally, on medical history reports, apparently for 
Reserve purposes, dated in July 1956, October 1957, and May 
1959, the Veteran checked that he had a painful or trick 
shoulder.  

A post-service July 1964 statement from J. W. Hollis, M.D., 
noted that he had known the Veteran since 1959 and that he 
had a back disorder that he attributed to an injury he 
received while on active duty in the Navy.  

A July 1964 VA hospital discharge summary indicated that the 
Veteran reported that he fell on a deck of a ship during 
service and that he injured his neck and low back.  It was 
also noted that the Veteran complained chronic low back 
strain with occasional radiation down the right leg since an 
injury in service.  The diagnoses were nerve root compression 
syndrome of C6 on the right, due to a ruptured protruded disc 
at C6-7, operated, improved, and discopathy at C5-6, 
untreated, unchanged.  

An August 1964 statement from W. J. Welch, M.D., indicated 
that he treated the Veteran in September 1960, and monthly 
thereafter, for fibromyositis, lumbar area, with a slipped 
disc.  

A July 1991 VA general medical examination report noted that 
the veteran reported that he slipped on a deck while in the 
Navy and hit his neck.  He stated that he had X-rays at that 
time which were reportedly negative and that he had repeated 
visits to sick bay, but that his neck pain resolved with time 
and he was discharged.  It was noted that in 1964, the 
Veteran had a recurrence of neck pain and that he underwent a 
ruptured disc removal at a VA facility.  The Veteran reported 
further treatment and surgery for his cervical spine 
problems.  He also complained of low back pain in the lower 
lumbar area that radiated laterally on either side down to 
his knees.  He stated that myelograms had shown cervical 
spine disease, but had not shown any disease of the lower 
lumbar spine.  He reported that the pain was chronic and that 
it lasted all day long.  The diagnoses included history of 
cervical spine disease with ruptured discs times 2 and low 
back pain which was chronic in nature.  

A November 2005 treatment report from Dr. George Bass noted 
that the Veteran had a history of trauma to his cervical 
spine in the Navy (aboard ship) in 1951.  It was also 
reported that the veteran had suffered difficulty since that 
time at C3-C4-C5-C6.  The diagnoses included neck pain 
secondary to previously trauma with radicular pain to the 
right arm.  

The Board observes that the February 2009 remand specifically 
requested that the examiner review the Veteran's claims file 
in providing his opinions.  As noted above, the examiner at 
the April 2009 VA spine examination solely noted that he 
"reviewed the available evidence."  Additionally, the 
examiner incorrectly stated that they did not have post-
military records for the Veteran's low back disability and 
that his service treatment records did not mention any 
cervical spine (or neck) complaints.  Opinions as to the 
likelihood that the Veteran's claimed disorders are related 
to service must be based on examination and accurate review 
of records - which appear to contain inservice treatment for 
a neck problem and an indication of post service treatment 
for low back problems.  It does not appear that the April 
2009 examiner considered all of the evidence of record when 
rendering his opinions.  Thus, unfortunately, the case must 
again be remanded to obtain additional opinions in this 
matter.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Further, the Board observes that the Veteran's claim for 
service connection for a psychiatric disorder, to include as 
secondary to cervical spine and lumbar spine disabilities, is 
inextricably intertwined with his claims for entitlement to 
service connection for a cervical spine disability and for a 
lumbar spine disability.  Therefore, this issue will be 
addressed together with the other two on remand.  Harris v. 
Derwinski, 1. Vet. App. 180 (1991).  

Accordingly, these issues are REMANDED for the following:  

1.  Make arrangements for the claims 
folder to be forwarded to the examiner who 
conducted the April 2009 VA spine 
examination for an addendum to the April 
2009 opinion that shows review of all 
records, to specifically include comment 
as to the inservice treatment for neck 
problems and the post service treatment 
for back problems.  The report should 
indicate that review of all pertinent 
records has been accomplished.  The 
examiner should again diagnose all current 
low back disabilities.  Based on a review 
of the claims file, examination of the 
Veteran, and generally accepted medical 
principles, the examiner should provide a 
medical opinion, with adequate rationale, 
as to whether it is as likely as not (50 
percent or greater probability) that any 
diagnosed cervical spine and lumbar spine 
disabilities are etiologically related to 
the Veteran's period of service.  If the 
examiner finds that any diagnosed lumbar 
spine disability existed prior to service, 
the examiner should comment on whether any 
such pre-service condition was permanently 
worsened by service.    Further, the 
examiner should specifically comment on 
the November 2005 report from Dr. George 
Bass.  In the event that the examiner is 
not available, the claims folder should be 
reviewed by another examiner to provide 
the requested opinion.  

If review by the April 2009 examiner is 
not possible, the Veteran should be 
scheduled for another examination with 
another VA examiner to accomplish the 
remand requests noted above.

2.  Thereafter, the agency of original 
jurisdiction should readjudicate the 
Veteran's claims for entitlement to 
service connection for a cervical spine 
disability, lumbar spine disability, and a 
psychiatric disorder, to include as 
secondary to cervical spine and lumbar 
spine disabilities.  If any benefit sought 
on appeal remains denied, issue a 
supplemental statement of the case to the 
Veteran and his representative, and 
provide an opportunity to respond before 
the case is returned to the Board.  

The purposes of this remand are to ensure notice is complete, 
and to assist the appellant with the development of his 
claims.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

